Citation Nr: 0915273	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from July 1980 to 
July 1984, from December 1990 to March 1991, and from 
February 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.

The Veteran was scheduled for his requested hearing before a 
Decision Review Officer in February 2008, but he failed to 
report.  He has not requested rescheduling of the hearing.

The Board notes that a July 2007 rating decision denied 
service connection for PTSD.  The Veteran has not initiated 
an appeal of that rating action.  Consequently, the issue 
before the Board is as listed on the title page of this 
action.


FINDING OF FACT

The veteran's psychiatric disability originated as a result 
of service.


CONCLUSION OF LAW

The veteran's psychiatric disability is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board trusts that the RO 
will accomplish any remaining notice responsibilities when 
implementing the instant decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that additional evidence was received from 
the Veteran in May 2008, without an accompanying waiver of 
initial RO consideration of the evidence.  Given, however, 
the disposition of the case below, remand of the case is not 
appropriate.
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran contends that his current psychiatric disability 
resulted from harassment he encountered in service, including 
in the form of racial insults.

The service treatment records are silent for reference to 
psychiatric complaints.  In a December 2005 survey the 
Veteran completed for his service department after discharge, 
he reported symptoms including problems sleeping and feelings 
of detachment from others.  His service personnel records 
note problems in his capacity for leadership.  Those records 
also show that in March 2005 he was referred for a mental 
health evaluation after making threats against a fellow 
soldier. 

On file are statements from service comrades of the Veteran 
received in July 2007, in which those individuals relate 
their account of witnessing the Veteran harassed in service.

The Veteran attended a VA examination in May 2006.  He 
reported experiencing symptoms of anxiety since being 
subjected to slurs and harassment in service, and indicated 
that he also developed depression.  After mental status 
evaluation, the examiner diagnosed the Veteran as having 
major depressive disorder and rule out anxiety disorder.  The 
examiner concluded that while the Veteran might have a 
personality disorder which predisposed him to being sensitive 
to racial remarks, the current pattern of psychiatric 
symptoms originated from the Veteran's experiences in 
service.

The service records show that the Veteran was referred for 
mental health evaluation for making threats, and that by 
December 2005 (several months after service) he was reporting 
psychiatric symptoms.  His account of harassment in service 
is corroborated to an extent by his service comrades.  The 
Board finds credible his account of experiencing psychiatric 
symptoms since service, and notes that his account is 
corroborated by VA treatment records on file since 2006 which 
reflect treatment for psychiatric disorders.  More 
importantly, the only medical opinion on file addressing the 
etiology of the psychiatric disability at issue is clearly 
supportive of the claim.  

In light of the evidence of an event in service and of 
psychiatric symptoms since shortly after discharge, and given 
the uncontradicted May 2006 medical opinion linking the 
current psychiatric disability to the referenced service 
events, the Board finds that the evidence preponderates in 
favor of the claim.  Service connection for psychiatric 
disability other than PTSD is warranted.

 
ORDER

Entitlement to service connection for psychiatric disability 
other than PTSD is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


